DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 3-4, 6-8, 10-16, 18-20 and 22 are currently pending in the present application. Claims 1, 16 and 19 are currently amended; claims 2, 5, 9, 17 and 21 are canceled; claims 3-4, 6-8, 10-15, 18 and 20 are previously presented; and claim 22 is newly added. The amendment dated March 23, 2022 has been entered into the record.
Claims 1 and 19 were previously rejected under 35 USC §112(a) and 35 USC §112 (b). The rejections are now withdrawn as the applicant has amended the claims.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Wagner et al. (US 2019/0187043, hereinafter “Wagner”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10, 12-14, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 (US 2008/0316490), of record, in view of Tanaka (US 2018/0202918), of record, and in further view of Wagner et al. (US 2019/0187043, hereinafter “Wagner”).
Regarding claim 1, Yen `490 discloses a plasmonic device (Figures 1-4, Paragraphs [0021]-[0024]) to enhance optical processes in samples lying on or in the proximity of the surface of the device (see Figure 2 where a sample-containing liquid 20 is disposed on the metallic grating structure 13 to make incident light induce surface plasmon resonance; Paragraphs [0021], [0023], [0029]), wherein the device comprises: 
a substrate (11),
a plasmonic structure (12, 13) comprising:
a full metal layer (metal detection film 12; Paragraph [0021]), and 
a metal grating (metal grating structure 13; Paragraph [0021]) in direct connection with the full metal layer (Figure 2), wherein the metal grating comprises elongated metal stripes and elongated empty spacing or grooves between the stripes (Figure 2), wherein a periodicity of the adjacent elongated metal stripes in the metal grating comprises the sum of the width of one elongated metal stripe and the width of the empty spacing or grooves of two adjacent elongated metal stripes (Figure 2 and Paragraph [0027]), wherein the periodicity is selected to resonate with a LED light used to excite optical processes in the sample (see Paragraph [0027] regarding the equation to excite surface plasmons where Λ is the period, and see Paragraph [0023] teaching a white light-emitting diode being used as a light source).
Yen `490 fails to disclose the full metal layer having a thickness of at least 50 nm.
However, Tanaka teaches a metal layer in a plasmonic device (34 in Figure 3) needs an enough thickness, which is thicker than a skin-depth, so as to excite surface plasmons (Paragraph [0048]), and the example where the thickness is 200 nm (Figure 3B, Paragraph [0047] “for the metal substrate 30 … a thin film of gold with a thickness of 200 nm was vapor-deposited on an SiO2 substrate”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the full metal layer of Yen `490 with the teaching of Tanaka, wherein the full metal layer has a thickness of at least 50nm, to consider an operational wavelength and have an enough thickness so that the surface plasmon mode can be excited and the absorption dip appears (Tanaka: Paragraphs [0047]-[0048]).
Yen `490 further fails to disclose the periodicity is selected to resonate with at least a frequency of laser light or narrow frequency band LED light and with the molecular vibrational frequency of a substance in the sample, wherein the plasmonic device is configured to enhance the optical processes of coherent anti-Stokes Raman scattering (CARS), surface enhanced coherent anti-Stokes Raman scattering (SECARS), stimulated Raman scattering (SRS), second harmonic generation (SHG), third harmonic generation (THG), sum frequency generation (SFG), or two photon excited fluorescence (TPEF).
However, Wagner teaches using plasmonic structures that focus mid-IR light to a subwavelength spot to build up an image of a sample of cells using quantum cascade lasers (QCLs) (Paragraphs [0214]-[0125]), in which two or more fixed wavelength quantum cascade lasers (QCLs) are used that act on DNA molecules within the cells based on specific molecular vibration frequencies, where a signal wavelength is corresponding to the resonant absorption for a target analyte and a reference wavelength is a nearby wavelength used to cancel out background from other analytes in the sample (Paragraphs [0119], [0173]), and wherein coherent anti-stokes Raman spectroscopy (CARS) is used to measure vibrational bond fingerprints, where molecular bonds vibrate at frequencies corresponding to the mid-IR (Paragraphs [0313], [0360]).
Because Yen `490 teaches utilizing a grating structure to make incident light induce surface plasmon resonance and applying the surface plasmon resonance to the field of biochemical detection, in which biochemical molecules are disposed in the sample-containing liquid of the plasmonic device (Figure 4 and Paragraphs [0029]-[0030]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the light source as disclosed by Yen `490 with teachings of Wagner, wherein the periodicity is selected to resonate with at least a frequency of laser light or narrow frequency band LED light and with the molecular vibrational frequency of a substance in the sample, wherein the plasmonic device is configured to enhance the optical processes of coherent anti-Stokes Raman scattering (CARS), surface enhanced coherent anti-Stokes Raman scattering (SECARS), stimulated Raman scattering (SRS), second harmonic generation (SHG), third harmonic generation (THG), sum frequency generation (SFG), or two photon excited fluorescence (TPEF), for the purpose of obtaining an “image” of the cell at a sub-cellular level by utilizing plasmonic structures (Wagner: Paragraph [0214]). 

Regarding claim 4, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses an adhesion layer (111) between the substrate and the plasmonic structure, wherein the thickness of the adhesion layer is in the range of about 1-50 nm (Paragraph [0022] “The adhesive layer 111 is an about 3 nm thick film”).

Regarding claim 6, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above.
Yen `490 fails to disclose the thickness of the metal grating is in the range of 10-200 nm.
However, Tanaka teaches a metal layer in a plasmonic device needs an enough thickness, which is thicker than a skin-depth, so as to excite surface plasmons (Paragraph [0048]; the examiner notes that surface plasmon resonance is a well-known phenomenon occurring at the interface between metal and dielectric. Here, both Yen `490 and Tanaka teach such an interface), and the example where the thickness of the metal grating is 50 nm (Figure 3B, Paragraph [0047] “metal component 50 … 50 nm gold”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Tanaka, wherein the thickness of the metal grating is in the range of 10-200 nm, for the purpose of exciting the plasmon mode in a plasmonic device (Tanaka: Paragraphs [0047]-[0048]).

Regarding claim 7, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses that the width of the elongated metal stripes in the metal grating is in the range of 10-1000 nm (Paragraph [0032] “the metallic grating structure 13 has a period of 448 nm and a spacing of 224 nm” teaching the width of the metal stripe, i.e., 448 nm – 224 nm = 224 nm).

Regarding claim 8, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses that the empty spacing or grooves between the two adjacent elongated metal stripes in the metal grating is in the range of 10-1000 nm (Paragraph [0032] “the metallic grating structure 13 … a spacing of 224 nm”).

Regarding claim 10, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses the periodicity in the metal grating is in the range of 10-1000 nm (Paragraph [0032] “the metallic grating structure 13 has a period of 448 nm”).

Regarding claim 12, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses that the substrate of the plasmonic device comprises materials, the most usual being coverslip glass (borosilicate glass), quartz, normal glass (silica glass), calcium fluoride (CaF2) or silicon (Paragraph [0047] “an SiO2 substrate”).

Regarding claim 13, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses an adhesion layer (111) between the substrate and the plasmonic structure, wherein the adhesion layer is deposited using materials of chromium, titanium or TiO2 (Paragraph [0022] “titanium”).

Regarding claim 14, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses the full metal layer or the metal grating comprises any plasmonic materials, gold, silver, copper, platinum, palladium, or aluminium, or any other material that enhances the optical processes (Paragraph [0021]).

Regarding claim 19, Yen `490 discloses a method for manufacturing a plasmonic device (Figures 1-4, Paragraphs [0021]-[0024]), wherein the method comprises:
providing a plasmonic structure (12, 13) on a substrate (11), said plasmonic structure comprising 
a full metal layer (metal detection film 12; Paragraph [0021]), and 
a metal grating (metal grating structure 13; Paragraph [0021]) in direct connection with the full metal layer (Figure 2), wherein the metal grating comprises elongated metal stripes and elongated empty spacing or grooves between the stripes (Figure 2), wherein a periodicity of the adjacent elongated metal stripes in the metal grating comprises the sum of the width of one elongated metal stripe and the width of the empty spacing or grooves of two adjacent elongated metal stripes (Figure 2 and Paragraph [0027]), the method comprising selecting the periodicity to resonate with a LED light used to excite optical processes in the sample (see Paragraph [0027] regarding the equation to excite surface plasmons where Λ is the period, and see Paragraph [0023] teaching a white light-emitting diode being used as a light source).
Yen `490 fails to disclose the full metal layer having a thickness of at least 50 nm.
However, Tanaka teaches a metal layer in a plasmonic device (34 in Figure 3) needs an enough thickness, which is thicker than a skin-depth, so as to excite surface plasmons (Paragraph [0048]), and the example where the thickness is 200 nm (Figure 3B, Paragraph [0047] “for the metal substrate 30 … a thin film of gold with a thickness of 200 nm was vapor-deposited on an SiO2 substrate”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the full metal layer of Yen `490 with the teaching of Tanaka, wherein the full metal layer has a thickness of at least 50nm, to consider an operational wavelength and have an enough thickness so that the surface plasmon mode can be excited and the absorption dip appears (Tanaka: Paragraphs [0047]-[0048]).
Yen `490 further fails to disclose the periodicity is selected to resonate with at least a frequency of laser light or narrow frequency band LED light and with the molecular vibrational frequency of a substance in the sample, wherein the plasmonic device is configured to enhance the optical processes of coherent anti-Stokes Raman scattering (CARS), surface enhanced coherent anti-Stokes Raman scattering (SECARS), stimulated Raman scattering (SRS), second harmonic generation (SHG), third harmonic generation (THG), sum frequency generation (SFG), or two photon excited fluorescence (TPEF).
However, Wagner teaches using plasmonic structures that focus mid-IR light to a subwavelength spot to build up an image of a sample of cells using quantum cascade lasers (QCLs) (Paragraphs [0214]-[0125]), in which two or more fixed wavelength quantum cascade lasers (QCLs) are used that act on DNA molecules within the cells based on specific molecular vibration frequencies, where a signal wavelength is corresponding to the resonant absorption for a target analyte and a reference wavelength is a nearby wavelength used to cancel out background from other analytes in the sample (Paragraphs [0119], [0173]), and wherein coherent anti-stokes Raman spectroscopy (CARS) is used to measure vibrational bond fingerprints, where molecular bonds vibrate at frequencies corresponding to the mid-IR (Paragraphs [0313], [0360]).
Because Yen `490 teaches utilizing a grating structure to make incident light induce surface plasmon resonance and applying the surface plasmon resonance to the field of biochemical detection, in which biochemical molecules are disposed in the sample-containing liquid of the plasmonic device (Figure 4 and Paragraphs [0029]-[0030]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the light source as disclosed by Yen `490 with teachings of Wagner, wherein the periodicity is selected to resonate with at least a frequency of laser light or narrow frequency band LED light and with the molecular vibrational frequency of a substance in the sample, wherein the plasmonic device is configured to enhance the optical processes of coherent anti-Stokes Raman scattering (CARS), surface enhanced coherent anti-Stokes Raman scattering (SECARS), stimulated Raman scattering (SRS), second harmonic generation (SHG), third harmonic generation (THG), sum frequency generation (SFG), or two photon excited fluorescence (TPEF), for the purpose of obtaining an “image” of the cell at a sub-cellular level by utilizing plasmonic structures (Wagner: Paragraph [0214]). 

Regarding claim 22, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses a method of detecting a substance (Figures 1-4; Paragraph [0021] “the planar SPR detector … a sample-containing liquid 20 (the liquid containing the material to be tested) is disposed on the metallic detection film 11 and the metallic grating structure 13 to generate surface plasmon resonance”), the method comprising:
- providing a sample on the surface of the device (Paragraph [0030] “biochemical molecules in the sample-containing liquid 20”),
- irradiating the device with a frequency of light at which the periodicity is selected to resonate with (Paragraph [0030] “The light-source generator 30 projects an incident light (with a specified wavelength) on the metallic grating structure 13 from the top side”, see Paragraph [0027] regarding the equation to excite surface plasmons where Λ is the period), and
- collecting the reflected light by an optical spectrometer (Paragraph [0023] “The light detector 40 receives the light signal reflected by the metallic detection film 12”).
Yen `490 does not disclose irradiating the device with at least two frequencies of laser light or narrow frequency band LED light, of which one is said frequency at which the periodicity is selected to resonate with.
However, Wagner teaches using plasmonic structures that focus mid-IR light to a subwavelength spot to build up an image of a sample of cells using quantum cascade lasers (QCLs) (Paragraphs [0214]-[0125]), in which two or more fixed wavelength quantum cascade lasers (QCLs) are used that act on DNA molecules within the cells based on specific molecular vibration frequencies, where a signal wavelength is corresponding to the resonant absorption for a target analyte and a reference wavelength is a nearby wavelength used to cancel out background from other analytes in the sample (Paragraphs [0119], [0173]), and wherein coherent anti-stokes Raman spectroscopy (CARS) is used to measure vibrational bond fingerprints, where molecular bonds vibrate at frequencies corresponding to the mid-IR (Paragraphs [0313], [0360]).
Because Yen `490 teaches utilizing a grating structure to make incident light induce surface plasmon resonance and applying the surface plasmon resonance to the field of biochemical detection, in which biochemical molecules are disposed in the sample-containing liquid of the plasmonic device (Figure 4 and Paragraphs [0029]-[0030]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the light source as disclosed by Yen `490 with teachings of Wagner, to irradiate the device with at least two frequencies of laser light or narrow frequency band LED light, of which one is said frequency at which the periodicity is selected to resonate with, for the purpose of obtaining an image of the cell at a sub-cellular level by utilizing plasmonic structures (Wagner: Paragraph [0214]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Tanaka and Wagner, and in further view of Fukuura (US 2014/0017507), of record.
Regarding claim 3, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses using glass for the substrate (Figure 1, glass substrate 11).
However, Yen `490 does not necessarily disclose the thickness of the substrate is in the range of 50 μm-5 mm.
Fukuura teaches a thickness of a common glass substrate being 1 mm (Paragraph [0131] “a 1 mm thick soda glass substrate”) in a plasmonic device (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 glass substrate with the teachings of Fukuura, wherein the thickness of the substrate is in the range of 50 μm-5 mm, for the general purpose of disposing a plasmonic device thereon (Fukuura: [0067], [0131]).

Claims 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Tanaka and Wagner, and in further view of Yamamoto (US 2013/0140976), of record.
Regarding claim 11, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above.
However, Yen `490 does not disclose a protective layer above the metal grating, where the thickness of the protective layer is in the range of 1-50 nm.
Yamamoto teaches providing a protective layer above a metal layer (Figure 8 and Paragraph [0182] “a protective layer (not shown) may be further formed on the metal layer 19”, Paragraph [0211]), where a thickness of the protective layer is in the range of 10-100 nm (Paragraph [0186] “The thickness of the protective layer may be determined in accordance with the wavelengths (energies) of the surface plasmon resonant light to be generated and the fluorescent signals, and is generally in a range of 10 to 100 nm”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Yamamoto, wherein the thickness of the protective layer is in the range of 1-50 nm, for the purpose of preventing the metal layer from being corroded due to the measurement specimen (Yamamoto: Paragraphs [0172], [0180], [0182])

Regarding claim 15, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above.
However, Yen `490 does not disclose a protective layer above the metal grating, wherein the protective layer comprises any dielectric materials, Al2O3, TiO2, or SiO2.
Yamamoto teaches providing a protective layer above a metal layer (Figure 8 and [0182], [0211]), where a protective layer is SiO2 (Figure 8, Paragraphs [0184]-[0185]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Yamamoto, wherein the thickness of the protective layer is in the range of 1-50 nm, for the purpose of preventing the metal layer from being corroded due to the measurement specimen (Yamamoto: Paragraphs [0172], [0180], [0182]).

Regarding claim 20, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses the providing of the plasmonic structure comprising a full metal layer or a metal grating is performed by using electron beam lithography (EBL) or nanoimprint lithography (NIL) techniques, the lift-off technique or by wet or dry etching process (Paragraph [0021]).
However, Yen `490 does not disclose providing a protective layer above the full metal layer or metal grating, wherein: providing a protective layer is performed by using deposition methods of vacuum evaporation, sputtering, plasma enhanced chemical vapor deposition (PECVD), or atomic layer deposition (ALD).
Yamamoto teaches providing a protective layer above a metal layer (Figure 8 and Paragraph [0182] “a protective layer (not shown) may be further formed on the metal layer 19”, [0211]), the providing of the protective layer is performed by using deposition methods of vacuum evaporation, sputtering, plasma enhanced chemical vapor deposition (PECVD), or atomic layer deposition (ALD) (Paragraph [0175]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Yamamoto, wherein the providing of the optional protective layer is performed by using deposition methods of vacuum evaporation, sputtering, plasma enhanced chemical vapor deposition (PECVD), or atomic layer deposition (ALD), for the purpose of preventing the metal layer from being corroded due to the measurement specimen using a well-known thin film-forming method (Yamamoto: Paragraphs [0172], [0175], [0180], [0182], [0191]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Tanaka and Wagner, and in further view of Chan (US 2006/0215154), of record.
Regarding claim 16, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above.
However, Yen `490 does not necessarily disclose that the plasmonic device is configured to enhance the optical processes of Raman scattering (RS), linear and nonlinear surface enhanced Raman scattering (SERS) (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yen `490 teaches a structure, i.e., a surface plasmon resonance detector, capable of creating the surface plasmonic effect).
Chan teaches Raman spectroscopy or related techniques known in the art for detection of analytes includes at least normal Raman scattering, surface enhanced resonance Raman scattering, coherent anti-Stokes Raman spectroscopy and stimulated Raman scattering (Paragraph [0065]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Chan, where the plasmonic device is configured to enhance the known linear and nonlinear optical phenomena, for the purpose of detecting of analytes (Chan: Paragraph [0065]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Tanaka and Wagner, and in further view of AAPA (Applicant Admitted Prior Art, “AAPA”), of record.
Regarding claim 18, Yen `490 as modified by Tanaka and Wagner discloses the limitations of claim 1 above, and Yen `490 further discloses the plasmonic structure comprises nanograting structures with elongated grooves and comprises predefined continuous shape and patterns (Figures 1-2).
Yen `490 does not necessarily disclose enhancing four wave mixing (FWM) signal intensity without two photon excited luminescence (TPEL) background in SECARS imaging.
AAPA discloses that SP nanostructures have been used to enhance the linear and nonlinear optical phenomena including four wave mixing (FWM) and two photon excited fluorescence (TPEF) spectroscopy (AAPA: BACKGROULD).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of AAPA, where the plasmonic device is configured to enhance the known linear and nonlinear optical phenomena, for the purpose of using the surface plasmonic device for chemical, biological and medical imaging and sensing applications (AAPA: BACKGROULD).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                        

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871